Citation Nr: 0901512	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee 
and the degenerative joint disease of the left knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for thin glomerular basement membrane disease of 
the kidney.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1985 to June 
2005.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for thin glomerular 
basement membrane disease of the kidney, degenerative joint 
disease of the right knee and degenerative joint disease of 
the left knee and assigned noncompensable ratings from July 
1, 2005.  Service connection for headaches was denied.  The 
veteran filed a timely notice of disagreement as to these 
issues in June 2006.  In November 2006, the RO granted 
service connection for headaches and assigned a 10 percent 
rating from July 1, 2005.  The veteran did not disagree with 
this decision and the Board finds that this is a complete 
grant of benefits for this issue.  In December 2006, a 
statement of the case was issued for the three initial rating 
claims.  The RO assigned a 10 percent combined rating to the 
service-connected degenerative joint disease of the right and 
left knees.  The veteran submitted substantive appeal for the 
three initial rating issues and perfected an appeal.  In a 
June 2007 supplemental statement of the case, a 10 percent 
rating was assigned to the service-connected kidney disorder 
from July 1, 2005.  The Board finds that these issues remain 
on appeal as the maximum schedular rating has not been 
assigned for each service-connected disability. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The issues on appeal are as 
stated on the title page of the decision.

The Board points out that the service connection was granted 
for lumbar spine osteoarthritis, left shoulder impingement, 
degenerative changes of the cervical spine, a scar due to a 
caesarean section, and hemorrhoids.  Service connection for 
tubal ligation, headaches, sleep apnea, frostbite of the 
right thumb, exposure to asbestos, and degenerative changes 
of the left hand was denied.  The veteran did not appeal 
these issues.   

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the claim for entitlement to a higher initial 
disability evaluation for the left and right knee 
disabilities, the Board finds that additional development is 
necessary before a decision can be made on the merits.  The 
Veterans Claims Assistance Act of 2000 (VCAA), specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is competent evidence of record which shows that the 
left and right knee disabilities may have worsened since the 
January 2006 VA examination.  At the hearing before the Board 
in February 2008, the veteran stated that she could not do a 
lot of physical activity and could not stand or sit for a 
prolonged period of time because of the knee disabilities.  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the left and right knee disabilities.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Regarding the issue of entitlement to a higher initial 
disability evaluation for the kidney disorder, the Board 
finds that additional examination is necessary.  There is 
competent evidence of record which shows that the kidney 
disorder may have worsened since the January 2007 VA 
examination.  At the hearing before the Board in February 
2008, the veteran stated that she had incontinence which she 
never had before.  She also stated that she had to wear 
protection and she went to the bathroom a lot.  Because of 
the evidence of worsening since the last examination, a new 
examination is needed to determine the severity of the kidney 
disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
The Board also notes that the VA examination dated in January 
2007 did not adequately report all symptoms due to the kidney 
disorder, such as the symptoms of voiding dysfunction or 
urinary frequency.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the veteran should be afforded another VA 
examination.

At the hearing before the Board in February 2008, the veteran 
stated that she was treated by a urologist at Overland Park 
Hospital and Olathe Hospital.  She reported that she was 
referred to a nephrologist at Overland Hospital.  The RO/AMC 
should contact the veteran and ask the veteran to provide the 
office address for Overland and Olathe Hospitals and provide 
the appropriate authorizations so the veteran's treatment 
record can be obtained.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

At the Board hearing, the veteran reported that she received 
treatment for her knee disabilities at the Munson Army Health 
Center at Leavenworth and she received treatment for her 
kidney disorder and the knee disabilities at the VA medical 
facility in Leavenworth.  Treatment records from the Munson 
Army Health Center dated from July 2005 to July 2007 and VA 
treatment records from the VA health care system in 
Leavenworth dated from July 2005 to January 2007 are 
associated with the claims folder.  The RO should obtain any 
treatment records showing treatment of the knee disabilities 
and the kidney disorder from the Munson Army Health Care 
system dated from July 2007 and from the VA health care 
system in Leavenworth dated from January 2007.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
address for the Overland and Olathe 
Hospitals.  After obtaining the necessary 
release, obtain all medical records 
showing treatment for the kidney disorder 
including any evaluations by urologists 
and nephrologists.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.

2.  Obtain all records of the veteran's 
treatment of the service-connected left 
and right knee disabilities and kidney 
disorders from the Leavenworth VA 
Healthcare System dated from January 2007 
and from the Munson Army Health Center 
dated from July 2007.  Incorporate any 
such records into the veteran's claims 
file.

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected left and right knee 
disabilities.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report the range of 
motion in the left and right knees in 
degrees.  The examiner should determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. 

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left and right knees, 
and if present, express an opinion as to 
the severity of such subluxation or 
lateral instability (slight, moderate, or 
severe).  X-ray examination of the knees 
should be performed.  The examiner should 
report whether the functional impairment 
due to the left and right knee 
disabilities is severe, moderate, or 
slight. 

4.  Schedule the veteran for a VA 
genitourinary examination to determine 
the nature, extent, and severity of the 
service-connected thin glomerular 
basement membrane disease of the kidney.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all symptoms 
of the kidney disorder.  The examiner 
should render an opinion as to the 
predominant area of dysfunction caused by 
the kidney disorder and should specify 
whether the predominant area of 
dysfunction is manifested by renal 
dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary 
tract infection.  

If there is evidence of renal 
dysfunction, the examiner should report 
whether the dysfunction is manifested by 
albumin constant or recurring with 
hyaline and granular casts or red blood 
cells, transient or slight edema, or 
hypertension with diastolic pressure of 
at least 100 or systolic pressure of at 
least 160; or constant albuminuria with 
some edema, definite decrease in kidney 
function, or hypertension with diastolic 
pressure of at least 120; or persistent 
edema and albuminuria with BUN 40 to 
80mg%, creatinine 4 to 8mg%, or, 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; or, 
regular dialysis, or more than sedentary 
activity is precluded from one of the 
following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially cardiovascular.  

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding dysfunction causes 
urine leakage that requires the use of an 
appliance or the wearing of absorbent 
materials which must be changed.  The 
examiner should report how many times a 
day the absorbent materials must be 
changed.  

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding function causes 
urinary frequency.  If there is evidence 
of urinary frequency, the examiner should 
report the daytime voiding frequency 
(voiding interval between two and three 
hours, between one and two hours, or less 
than one hour).  The examiner should 
report how may times a night the veteran 
awakens to void.  

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding function causes 
obstructed voiding.  If there is evidence 
of obstructed voiding, the examiner 
should report whether the obstructive 
voiding causes urinary retention 
requiring intermittent or continuous 
catheterization.  

If there is evidence of voiding 
dysfunction, the examiner should report 
whether the voiding function causes 
urinary tract infection.  If there is 
evidence of urinary tract infection, the 
examiner should report whether the 
urinary tract infection causes recurrent 
symptomatic infection requiring 
drainage/frequent hospitalizations 
(greater than two times per year) and/or 
requiring continuous intensive 
management.  

5.  Then, readjudicate the issues on 
appeal, to include consideration of 
whether an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b) is warranted.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and her representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

